UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4932
DEWEY ADMIRAL FANNING, III,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                            (CR-01-49)

                      Submitted: May 29, 2002

                      Decided: June 26, 2002

  Before WILKINS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

John A. Coggeshall, Norfolk, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, James Ashford Metcalfe, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FANNING
                              OPINION

PER CURIAM:

   Dewey Admiral Fanning appeals his conviction and 115 month
sentence, imposed after a jury trial for possession of a firearm or
ammunition by a convicted felon, in violation of 18 U.S.C.A.
§§ 922(g)(1), 924(a)(2) (West 2000). Finding no reversible error, we
affirm.

   Fanning first contends the district court erred in denying his sup-
pression motion. This court reviews the factual findings underlying a
motion to suppress for clear error, while reviewing the legal determi-
nations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Reviewing the evidence in the light most favorable to the gov-
ernment, see United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998), we find that at the time of Fanning’s seizure, police at the very
least had reasonable suspicion that criminal activity was afoot. See
Terry v. Ohio, 392 U.S. 1 (1968). Consequently, the court properly
denied Fanning’s suppression motion.

   Fanning next contends the district court erred by enhancing his sen-
tencing guidelines range pursuant to U.S. Sentencing Guidelines Man-
ual § 2K2.1(b)(4) (2000). This court conducts de novo review of legal
interpretation of the Guidelines and reviews the underlying factual
findings for clear error. United States v. Williams, 977 F.2d 866, 869
(4th Cir. 1992); United States v. Daughtrey, 874 F.2d 213, 217 (4th
Cir. 1989). We find no error with the district court’s application of the
enhancement.

   Next, Fanning contends the district court erred by admitting into
evidence a loaded gun magazine, which policed seized from him at
the time of arrest. Although Fanning’s counsel filed a pretrial motion
to exclude the magazine and ammunition, the trial court never ruled
on the motion and counsel failed to object to the admission of the
items at trial. Thus, Fanning is limited to arguing that admission of
the items was plain error. See United States v. Williams, 81 F.3d
1321, 1325 (4th Cir. 1996). A careful review of the record establishes
sufficient proof that the evidence was what it purported to be and was
                      UNITED STATES v. FANNING                        3
not altered in any material aspect. Thus, we find this claim to be with-
out merit.*

   Finally, Fanning contends the district court improperly instructed
the jury. Because Fanning did not object to the district court’s jury
instructions, this court only reviews the instructions for plain error.
See United States v. Nicolaou, 180 F.3d 565, 569 (4th Cir. 1999); Fed.
R. Crim. P. 30. Finding none, we affirm.

   Accordingly, Fanning’s conviction and sentence are affirmed. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED

  *Fanning’s counsel makes several allegations of Government miscon-
duct, which he claims form a foundation for his complaint regarding the
admission of the magazine and ammunition. Our review of the record
shows these allegations are, at best, unsupported by the record, and at
worst, disingenuous.